Citation Nr: 0032044	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  94-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension with 
residuals of cerebrovascular accident, secondary to service-
connected below-the-knee amputation of left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1955 to April 1958. 

This appeal is before the Board of Veterans' Appeals (the 
Board) from a May 1994 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) that denied secondary service 
connection for hypertension with residuals of a 
cerebrovascular accident.  The Board remanded the case in 
November 1996 for evidentiary development, at which time it 
was noted that the issue of secondary service connection for 
hypertension due to a collapsed lung and frostbite of lung 
during service had been raised but not adjudicated by the RO.  
Thus, that claim was referred to the RO.  

In a July 1997 letter the veteran was informed that since 
service connection for hypertension had been denied in May 
1994, new and material evidence was needed to reopen that 
claim.  This was incorrect since this appeal stems from that 
very May 1994 rating action. 

Thereafter, a December 1997 rating action denied as not well-
grounded claims for service connection for frostbite of the 
lung and for service connection for hypertension as secondary 
to service-connected pleurisy of the right lung (now claimed 
as frostbite of the lung).  Service connection was granted 
for residuals of frostbite of the left hand and the right 
foot, with a noncompensable rating being assigned.  No notice 
of disagreement with that rating action has been received.  

Under the Veterans Claims Assistance Act (VCAA) of 2000, P. 
L. 106-475 when claims were denied or dismissed as not well 
grounded and that adjudication became final during the period 
beginning on July 14, 1999 (date of the decision of the 
United States Court of Appeals for Veteans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999)) and ending on 
November 9, 2000 (date of VCCA enactment) the appellant in 
such case has a right to readjudication de novo upon request 
(the requirement of submission of a well grounded claim 
having been eliminated by the VCAA).  Accordingly, the matter 
of the denial of the claims of service connection for 
frostbite of the lung and for service connection for 
hypertension as secondary to service-connected pleurisy of 
the right lung (now claimed as frostbite of the lung) as not 
well grounded are referred to the RO.  

Subsequent to the receipt of additional evidence, a 
supplemental statement of the case (SSOC) was issued in 
September 1999 on the issue now before the Board.  

After a statement from the veteran's former employer was 
received and VA examination in June 2000 was conducted, 
neither of which addressed the issue of entitlement to 
service connection for hypertension, a September 2000 rating 
action granted service connection for limitation of motion of 
the left elbow with flexion contracture and for limitation of 
motion and degenerative changes of the left shoulder.  A 10 
percent rating was granted for a cold injury of the left foot 
and a 10 percent rating was granted for a cold injury of the 
right hand.  A 20 percent rating was granted for residuals of 
dislocation of the right knee.  Also, entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities was granted, as was eligibility to 
Dependent's Educational Assistance under 38 U.S.C. Chapter 
35.  


FINDINGS OF FACT

1.  Hypertension is not shown during military service or 
within one year after service discharge and is not due to or 
the result of, nor aggravated by, service-connected below-
the-knee amputation of left leg.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor did hypertension manifest to a compensable 
degree within one year after service discharge.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303(b)(d), 3.307, 3.309, 3.310(a) (2000); and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The case was remanded by the Board in November 1996 to obtain 
VA clinical records from 1958 to 1966, to obtain all medical 
records from the Bankers Life Company (which had sought 
information concerning the veteran in 1966 as to the 
veteran's amputation and "blood pressure elevation"), and to 
afford the veteran a VA examination as to the etiology of his 
hypertension, specifically whether it developed due to the 
amputation of his left leg below the knee, or was aggravated 
by the service-connected left leg amputation.  

Repeated efforts by the RO have been unsuccessful in 
obtaining VA clinical records from 1958 to the 1990s.  The 
veteran has responded to the RO request for information about 
the Bankers Life Company, for the purpose of contacting the 
company and obtaining relevant records, stating that he could 
no longer remember the address of the company.  Thus, the RO 
was unable to obtain such evidence.  

A VA examination as to the etiology of the veteran's 
hypertension was conducted, as requested, in December 1997.  
Also, additional private clinical records have been obtained.  
There has been no further request for evidentiary development 
nor does it appear that there are any outstanding relevant 
records or information which can be obtained.   This is 
particularly true as to alleged post service private clinical 
records in the immediate post service years, which the 
veteran has indicated would reflect treatment for 
hypertension, inasmuch as he has stated that he is unable to 
recall the names of those clinical sources of treatment.  

Background

On examination for suspension from flying status on December 
20, 1956, following multiple injuries sustained in an 
aircraft crash, the veteran's blood pressure was 160/100.  
During inservice hospitalization in December 1956 and January 
1957, following those injuries, he had several diastolic 
blood pressure readings of 90 and a single elevated reading 
of 92.  During continued hospitalization, in June 1957, he 
had a blood pressure reading of 140/100.  

The veteran's blood pressure at the time of a March 1958 
Medical Board examination was 118/74.  

Because of complications from osteomyelitis, during VA 
hospitalization in January and February 1961 the veteran 
underwent a left below-the-knee amputation of the left leg.  

On file is a VA Form 3288, Request for and Consent for 
Release of Information, dated in February 1966, submitted by 
a private insurance company.  The insurance company 
specifically sought information as to the veteran's 
amputation and "blood pressure elevation."  

A VA outpatient treatment record of December 1979 reflects a 
blood pressure reading of 128/94.  

In a March 1986, VA Form 21-4138, Statement in Support of 
Claim, the veteran first reported having had a stroke, which 
he then alleged was due to his inservice injuries in a plane 
crash.  

The RO then obtained private clinical records.  A July 1982 
report of a cardiovascular evaluation by Robert Levin, M.D. 
reflects that over the past 10 years the veteran had had mild 
to moderate hypertension, although he had never taken 
hypertensive medication but had continued a low sodium diet.  
There was no history of prior renal disease or kidney injury.  
There was no history of unusual headaches or neurological 
symptoms.  His blood pressure readings were 150/90, 145/95, 
and 150/100.  Fundoscopic examination of his eyes revealed 
only minimal arteriolar narrowing and no hemorrhages or 
exudates.  His heart was not enlarged.  The diagnoses were 
(1) atypical chest pain syndrome, (2) exogenous obesity, and 
(3) hypertension which was related in part to the atypical 
chest pain syndrome.  His chest pain syndrome did not appear 
to be ischemic in origin in origin nor pericarditic, and it 
was noted that there was no electrocardiographic evidence of 
left ventricular hypertrophy and no significant fundoscopic 
findings.  He was to be placed on antihypertensive therapy.  

A January 1986 statement was received from Harold Segal, M.D. 
in which it was reported that the veteran had been found to 
have renal stones 2 1/2 years ago upon a work-up for hematuria, 
when right kidney surgery had been done.  

Private clinical records of treatment in 1986 which reflect, 
in substance, that the veteran had a stroke in March 1986 
while straining to have a bowel movement.  He claimed to have 
had high blood pressure since he was in his early 20's and 
having taken medication blood pressure medication for the 
last three years prior to admission.  The diagnoses included 
a cerebral thrombosis of the right middle cerebral artery 
with infarct and left hemiplegia, essential hypertension, and 
coronary atherosclerosis.  

On file are VA outpatient treatment (VAOPT) records of 1991.  
On VA general medical examination in April 1992 it was 
reported that the veteran "has apparently been known to have 
hypertension since the age of 23 years."  He also had a 
history of recurrent right nephrolithiasis for which he had 
had a right nephrolithotomy in 1987 and a lithotripsy in 
January 1991.  

In June 1993 the veteran stated that although his memory was 
not the best since his stroke, within one year of having his 
left leg amputation in 1960 he started having blood pressure 
problems.  He had sought treatment from physicians in Santa 
Monica but he had no records of such treatment and could not 
remember the names of the treating physicians.  His 
hypertension increased in severity in the 1980's.  

A VA hypertensive examination was conducted in April 1994 to 
determine whether the veteran's hypertension was due to his 
left below-the-knee amputation.  It was reported that he had 
a history of such amputation in 1960 and a history of 
hypertension since 1961.  After a physical examination the 
diagnosis was essential vascular hypertension (poorly 
controlled) with hypertensive cardiovascular disease.  It was 
the examiners opinion that the veteran's hypertension was 
"not in any way related to or the result of service 
connected left below knee amputation."  

On VA examination in December 1997 it was reported that about 
one year after the veteran's left below-the-knee amputation 
he was noted to have hypertension.  The veteran reported that 
at that time his blood pressure was in the range of 180/120.  
He was placed on "reserpine" but his blood pressure 
remained uncontrolled and he had a stroke in March 1986.  
After a physical examination, the diagnoses were amputation 
of left lower extremity and essential hypertension, by 
history.  The examiner opined that "I do not believe that 
the patient developed hypertension as a result of his 
amputation nor is the hypertension and residual CVA [stroke] 
aggravated by his service connected amputation."  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Certain chronic diseases, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(d) (2000).  Secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation (additional disability) of a nonservice-
connected disorder due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Ischemic heart disease or other cardiovascular disease 
developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to be the proximate result of 
the service-connected amputation or amputations.  38 C.F.R. 
§ 3.310(b) (2000).  

Analysis

While during service the veteran has one elevated diastolic 
blood pressure reading of 92 and several borderline diastolic 
readings of 90, and the veteran has alleged treatment for 
hypertension in the immediate post service years, there is no 
contemporaneous clinical evidence of hypertension until 1982.  
In 1982, it was noted only that he had had a history of 
hypertension for the past 10 years.  This does not antedate 
the hypertension to the veteran's military service, a time 
within one year after service, or to a time closely following 
the left below-the-knee amputation in 1961.  

More recently, the veteran has related a history of the onset 
of hypertension to a period within one year after this 
surgery; however, under appropriate law and regulations there 
is no presumptive period of one year for a period of time 
following post service surgery, even if the surgery if for a 
service-connected disorder.  Further, the Board does not find 
this history to be credible in light of the alternate history 
which the veteran has related of having sought treatment for 
hypertension in the immediate post service years, which is a 
time prior to the 1961 amputation.  

With respect to secondary service connection, no private 
clinical source has rendered a diagnosis or opinion that the 
veteran's hypertension is proximately due to or the result of 
his service-connected left below-the-knee amputation.  Also, 
the veteran has never provided any information indicating or 
even suggesting that any private clinical source has ever 
rendered such a diagnosis or opinion.  The only opinion on 
file addressing these matters is the VA opinion in 1997 and 
which is negative.  Since that opinion states that the 
veteran's hypertension is not only not the result of the 
amputation but also "not in any way related to" the 
amputation, the Board concludes that the amputation has not 
aggravated the veteran's hypertension.  Lastly, because the 
veteran has amputation of only one lower extremity below the 
knee, the provisions of 38 C.F.R. § 3.310(b) (2000) are not 
applicable.  

In this case the preponderance of the evidence is against the 
claim and, thus, there is no doubt to be resolved in favor of 
the veteran.  


ORDER

Service connection for hypertension with residuals of 
cerebrovascular accident id denied.  

		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


